Citation Nr: 1741118	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) disability benefits in the amount of $12,564.61 was properly created.

(The issue of whether the reduction of the Veteran's compensation benefits to the 10 percent rate due to incarceration was proper is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1989 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA Regional Office (RO) in Cleveland, Ohio.

In the March 2011 Substantive Appeal, the Veteran requested a hearing by live videoconference (Videoconference Board hearing).  Subsequently, in a September 2017 telephone call, the Veteran withdrew the request for a Videoconference Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2016).


FINDINGS OF FACT

1.  Beginning September 23, 2003, the Veteran received VA benefits to which he was not entitled due to his incarceration for more than 60 days following conviction of a felony, resulting in the creation of an overpayment of $12,564.61.

2.  The creation of an overpayment was not the result of fraud, misrepresentation, or bad faith by the Veteran.


CONCLUSION OF LAW

The overpayment of the Veteran's VA compensation benefits in the amount of $12,564.61, was properly created.  38 U.S.C.A. § 1114(a), 5313(a), (c), (d) (West 2014); 38 C.F.R. § 3.665(a), (c), (d) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Validity of the Debt

Generally, any person who is incarcerated in a Federal, State, or local penal institution in excess of 60 days for a conviction of a felony committed after October 7, 1980, and is rated 20 percent or more, shall not be paid compensation, or dependency and indemnity compensation, in excess of the amount specified in 38 U.S.C.A. § 1114(a), beginning on the 61st day of incarceration.  A person whose benefits are subject to this reduction shall be informed of the rights of the person's dependence to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  38 U.S.C.A. § 5313(a), (c), (d) (West 2014): 38 C.F.R. § 3.665(a) (2016). 

The rates for wartime disability compensation are noted in 38 U.S.C.A. § 1114.  Under section (a), the monthly compensation specified is at the 10 percent rate. 

For an improper creation of the overpayment, there would have to be evidence that the Veteran was legally entitled to VA compensation benefits at the 50 percent rate while he was incarcerated beginning July 25, 2003; or, if he was not legally entitled to these benefits during this period, then it must be shown that the VA was solely responsible for the erroneous payment of excess benefits. 

In this case, there is no dispute that the Veteran's incarceration in a penal institution for a felony commenced on July 25, 2003.  Under the terms of 38 U.S.C.A. § 1114(a), September 23, 2003, the 61st day of incarceration, was the proper date for the reduction of the Veteran's compensation benefits to the 10 percent rate.  Clearly, under the law, the Veteran was not legally entitled to VA compensation benefits at the 50 percent rate while he was incarcerated beginning July 25, 2003.  

VA audits have determined the amount of the original overpayment debt and there is no assertion or evidence that the original calculated overpayment and debt of $12,564.61 is incorrect. 

The evidence does not show that VA was solely responsible for the erroneous payment of excess benefits in violation of 38 U.S.C.A. § 1114(a) (West 2014) while the veteran was incarcerated.  There is simply no indication in the record that VA knew or should have known that the Veteran was incarcerated during the period from July 25, 2003 (the date of the Veteran's incarceration), and prior to the RO's receipt of notification from the Veteran of his incarceration in a June 18, 2004 letter - nearly one year after the Veteran was first incarcerated.

In view of the above, the Board finds that the overpayment of $12,564.61 was properly created by the application of 38 U.S.C.A. § 1114(a) effective on the 61st day following the date of the Veteran's incarceration on July 25, 2003 for a felony conviction.  In such a case as this, the question of the propriety of the creation of overpayment is determined by the law and not the evidence.  The Veteran's appeal regarding the propriety of the creation of the overpayment in the calculated amount of $12,564.61 must be denied because of the lack of legal merit or lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Here, the Board has determined that the debt due to overpayment of the Veteran's benefits was properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (the issue of the validity of the debt must be resolved prior to consideration of the issue of waiver of recovery).  In a December 2016 decision, the RO denied the Veteran's request for waiver of recovery of an overpayment of VA compensation benefits in the amount of $12,564.61.  The Veteran has not submitted a Notice of Disagreement (NOD) as to the December 2016 decision; however, the one-year period within to submit an NOD to be considered timely has not lapsed.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).


ORDER

An overpayment of VA disability benefits in the amount of $12,564.61 was properly created.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


